            Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 1 of 43



 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11        RAYMOND D. CHESTER,                  1:16-cv-01257-DAD-GSA-PC
12                            Plaintiff,       FINDINGS AND RECOMMENDATIONS
                                               REGARDING CROSS-MOTIONS FOR
13                 v.                          SUMMARY JUDGMENT
                                               (ECF Nos. 36, 43.)
14        AUDREY KING, et al.,
                                               OBJECTIONS, IF ANY, DUE WITHIN
15                            Defendants.      FOURTEEN DAYS
16

17

18

19

20

21

22   I.       BACKGROUND
23            Raymond D. Chester (“Plaintiff”) is a civil detainee proceeding pro se and in forma
24   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is detained at
25   Coalinga State Hospital in Coalinga, California, as a Sexually Violent Predator pursuant to
26   California’s Sexually Predator Act, Cal.Welf. & Inst.Code § 6604. Plaintiff filed the Complaint
27   commencing this action on August 25, 2016. (ECF No. 1.) This case now proceeds with
28   Plaintiff’s First Amended Complaint filed on August 31, 2017, against defendants Audrey King

                                                   1
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 2 of 43



 1   (Executive Director), Jagsir Sandhu, M.D. (Chief Medical Officer), Bradley Powers, M.D. (Unit
 2   Physician), and Robert Withrow, M.D. (Medical Director of Coalinga State Hospital) for failing
 3   to provide adequate medical care to Plaintiff in violation of the Fourteenth Amendment. (ECF
 4   No. 10.)
 5           Currently before the court are defendant Powers’ and Plaintiff’s cross-motions for
 6   summary judgment. On August 19, 2019, defendant Bradley Powers, M.D. (“Defendant”) filed
 7   a motion for summary judgment.1 (ECF No. 36.) On September 9, 2019, Plaintiff filed an
 8   opposition to Defendant’s motion and a cross-motion for summary judgment. (ECF No.
 9   43.) On September 30, 2019, Defendant filed an opposition to Plaintiff’s cross-motion.
10   (ECF No. 47.) The motion and cross-motion are deemed submitted. Local Rule 230(l).
11           For the reasons set forth below, the court recommends that defendant Powers’ motion for
12   summary judgment be granted and Plaintiff’s cross-motion for summary judgment be denied.
13   II.     SUMMARY JUDGMENT STANDARD
14           Any party may move for summary judgment, and the court shall grant summary judgment
15   if the movant shows that there is no genuine dispute as to any material fact and the movant is
16   entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted);
17   Washington Mut. Inc. v. U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position,
18   whether it be that a fact is disputed or undisputed, must be supported by (1) citing to particular
19   parts of materials in the record, including but not limited to depositions, documents, declarations,
20   or discovery; or (2) showing that the materials cited do not establish the presence or absence of
21   a genuine dispute or that the opposing party cannot produce admissible evidence to support the
22   fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted). The court may consider other materials
23   in the record not cited to by the parties, but it is not required to do so. Fed. R. Civ. P. 56(c)(3);
24   Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord
25   Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
26
                      1
27                     On August 19, 2019, Defendant served Plaintiff with the requisite notice of the requirements for
     opposing the motion for summary judgment. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir. 2012); Rand v.
28   Rowland, 154 F.3d 952, 960-61 (9th Cir. 1998). (ECF No. 38.)


                                                             2
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 3 of 43



 1          Where parties file cross-motions for summary judgment, the court “evaluate[s] each
 2   motion separately, giving the nonmoving party in each instance the benefit of all reasonable
 3   inferences.” A.C.L.U. of Nev. v. City of Las Vegas, 466 F.3d 784, 790–91 (9th Cir. 2006)
 4   (quotation marks and citation omitted); see also Pintos v. Pac. Creditors Ass’n, 605 F.3d 665,
 5   674 (9th Cir. 2010) (“Cross-motions for summary judgment are evaluated separately under [the]
 6   same standard.”). Plaintiff bears the burden of proof at trial, and to prevail on summary
 7   judgment, he must affirmatively demonstrate that no reasonable trier of fact could find other than
 8   for him. Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007). Defendants do
 9   not bear the burden of proof at trial and in moving for summary judgment, they need only prove
10   an absence of evidence to support Plaintiff’s case. In re Oracle Corp. Securities Litigation, 627
11   F.3d 376, 387 (9th Cir. 2010).
12          In judging the evidence at the summary judgment stage, the court may not make
13   credibility determinations or weigh conflicting evidence, Soremekun, 509 F.3d at 984 (quotation
14   marks and citation omitted), and it must draw all inferences in the light most favorable to the
15   nonmoving party and determine whether a genuine issue of material fact precludes entry of
16   judgment, Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936,
17   942 (9th Cir. 2011) (quotation marks and citation omitted). The court determines only whether
18   there is a genuine issue for trial. Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010)
19   (quotation marks and citations omitted).
20          Because this court must liberally construe pro se pleadings, the arguments and evidence
21   submitted in support of Plaintiff’s cross-motion for summary judgment will be considered in
22   tandem with, and as part of, Plaintiff’s opposition to Defendant’s motion for summary judgment.
23          In arriving at these findings and recommendations, the court carefully reviewed and
24   considered all arguments, points and authorities, declarations, exhibits, statements of undisputed
25   facts and responses thereto, if any, objections, and other papers filed by the parties. Omission of
26   reference to an argument, document, paper, or objection is not to be construed to the effect that
27   this court did not consider the argument, document, paper, or objection. This court thoroughly
28   reviewed and considered the evidence it deemed admissible, material, and appropriate.

                                                     3
            Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 4 of 43



 1   III.     SUMMARY OF ALLEGATIONS IN THE FIRST AMENDED COMPLAINT2
 2            Plaintiff is currently detained at Coalinga State Hospital in Coalinga, California, in the
 3   custody of the California Department of State Hospitals, where the events at issue in the First
 4   Amended Complaint allegedly occurred. Plaintiff brings claims against defendants Audrey
 5   King; Jagsir Sandhu, M.D.; Robert Withrow, M.D.; and Bradley Powers, M.D., for failing to
 6   provide adequate medical care to Plaintiff in violation of the Fourteenth Amendment. Plaintiff’s
 7   allegations follow, in their entirety:
 8                     Plaintiff has Hepatitis C. Hepatitis C is a fatal disease of the liver.
 9            Hepatitis C will destroy plaintiff’s liver and kill plaintiff if it is not treated.
10            However, there is a cure for Hepatitis C. This cure is a drug called Harvoni.
11            Harvoni is the only available treatment that will cure plaintiff’s Hepatitis C
12            disease.
13                     At least three times since July 31, 2015, plaintiff has requested Hepatitis
14            C treatment, but no treatment has commenced over the past year. Plaintiff has
15            been repeatedly told that “approval is needed” to treat plaintiff’s Hepatitis C. First
16            Amended Complaint, ECF No. 10 at 4. As of December 29, 2015, “a referral for
17            an infectious disease consultant [was] made to address treatment of [plaintiff’s]
18            Hepatitis C” by plaintiff’s former primary care physician. Id. Nothing else has
19            happened to actually provide plaintiff with Hepatitis C treatment. In fact, since
20            his ascension into the position of plaintiff’s Primary Care Physician in October
21            2016, defendant Bradley Powers has [refused] to pursue the critical medical
22            treatment plaintiff needs with Harvoni to stay alive and regain his health.
23                     Please see attached Administrative Grievances, wherein plaintiff
24            complained about not receiving treatment for his Hepatitis C. It must be noted
25
                       2
26                        Plaintiff’s First Amended Complaint is verified and his allegations constitute evidence where
     they are based on his personal knowledge of facts admissible in evidence. Jones v. Blanas, 393 F.3d 918, 922-23
27   (9th Cir. 2004). The summarization of Plaintiff’s claim in this section should not be viewed by the parties as a ruling
     that the allegations are admissible. The court will address, to the extent necessary, the admissibility of Plaintiff’s
28   evidence in the sections which follow.


                                                               4
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 5 of 43



 1          that plaintiff is a patient in a state hospital with significant brain damage due to a
 2          previous motorcycle accident; it must be further noted that the “advocate
 3          specialists” handling plaintiff’s administrative complaints did nothing to forward
 4          plaintiff’s grievances to higher levels, preferring not to advocate for plaintiff, but
 5          to tell plaintiff to do it himself. Id. However, plaintiff is informed and believes
 6          and thereon alleges that due to his verbal inquiries, defendant Powers personally
 7          interfered with the former referral for Harvoni by withdrawing it; the matter was
 8          personally denied by defendant Dr. Sandhu (and also by Dr. Neubarth and Dr.
 9          Withrow). Upon personal inquiry to defendant King through a third party (and
10          also by Dr. Price), plaintiff has learned two things: (1) he will be consistently
11          denied Hepatitis C treatment with Harvoni, the only available treatment to cure
12          Hepatitis C; and (2) At least four Hepatitis C patients at plaintiff’s state hospital
13          have requested Harvoni, and all four patients have been denied on the ground that
14          they were not “sick enough” for Harvoni. In all four cases, plaintiff is informed
15          and believes and thereon alleges that the four patients denied treatment with
16          Harvoni died of cirrhosis of the liver, and therefore liver failure. In these cases,
17          Harvoni is ineffective because the defendants wait too long to initiate treatment.
18                  Plaintiff requests preliminary injunctive relief and monetary damages.
19   IV.    FOURTEENTH AMENDMENT MEDICAL CLAIM
20          As a civil detainee, Plaintiff’s right to medical care is protected by the substantive
21   component of the Due Process Clause. Youngberg v. Romeo, 457 U.S. 307, 315, 102 S.Ct. 2452
22   (1982). A determination whether Plaintiff’s rights were violated requires “balancing of his
23   liberty interests against the relevant state interests.” Id. at 321. The civil nature of Plaintiff’s
24   confinement provides an important gloss on the meaning of “punitive;” Plaintiff must be afforded
25   “more considerate treatment” than even pretrial detainees, who are being criminally detained
26   prior to trial. Unknown Parties v. Nielsen, No. CV-15-00250-TUC-DCB, 2020 WL 813774, at
27   *4 (D. Ariz. Feb. 19, 2020) (quoting Cf. Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50
28   L.Ed.2d 251, (1976). However, the Constitution requires only that courts ensure that professional

                                                      5
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 6 of 43



 1   judgment was exercised. Youngberg, 457 U.S. at 315. It is not appropriate for the courts to
 2   specify which of several professionally acceptable choices should have been made.” Id. at 321.
 3   A “decision, if made by a professional, is presumptively valid; liability may be imposed only
 4   when the decision by the professional is such a substantial departure from accepted professional
 5   judgment, practice, or standards as to demonstrate that the person responsible actually did not
 6   base the decision on such a judgment.” Id. at 322-23.
 7          Although claims by civil detainees properly fall under the Fourteenth Amendment, the
 8   Eighth Amendment deliberate indifference standard may still be used in such cases to establish
 9   a floor for claims by civil detainees. Irvin v. Baca, No. CV 03-2565-AHS (CW), 2011 WL
10   838915, at *8 (C.D. Cal. Jan. 18, 2011), report and recommendation adopted, No. CV 03-2565-
11   AHS CW, 2011 WL 835834 (C.D. Cal. Feb. 28, 2011) (emphasis added). That is, a civil detainee
12   who can show a violation under an Eighth Amendment standard can also satisfy a Fourteenth
13   Amendment standard. Id. “[T]he Eighth Amendment still provides a floor for the level of
14   protection that SVPs must receive . . . and because the contours of the Eighth Amendment are
15   more defined, Eighth Amendment jurisprudence may provide helpful guidance as to the
16   standards to be applied.” Hubbs v. County of San Bernardino, 538 F.Supp.2d 1254, 1266
17   (C.D.Cal. 2008).
18          To succeed on an Eighth Amendment claim predicated on the denial of medical care, a
19   plaintiff must establish that he had a serious medical need and that the defendant’s response to
20   that need was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); see
21   also Estelle, 429 U.S. at 106. A serious medical need exists if the failure to treat plaintiff’s
22   condition could result in further significant injury or the unnecessary and wanton infliction of
23   pain. Jett, 439 F.3d at 1096. An officer has been deliberately indifferent if he was (a) subjectively
24   aware of the serious medical need and (b) failed to adequately respond. Farmer v. Brennan, 511
25   U.S. 825, 828, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). The second prong is satisfied by
26   showing (a) a purposeful act or failure to respond to a prisoner’s pain or possible medical need
27   and (b) harm caused by the indifference. Indifference may appear when prison officials deny,
28   delay or intentionally interfere with medical treatment, or it may be shown by the way in which

                                                      6
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 7 of 43



 1   prison physicians provide medical care.” Jett, 439 F.3d at 1096. Where a prisoner is alleging a
 2   delay in receiving medical treatment, the delay must have led to further harm in order for the
 3   prisoner to make a claim of deliberate indifference to serious medical needs. McGuckin v. Smith,
 4   974 F.2d 1050, 1060 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller,
 5   104 F.3d 1133, 1136 (9th Cir. 1997) (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766
 6   F.2d 404, 407 (9th Cir. 1985)).
 7          Under both the “professional judgment” and the “deliberate indifference” standards, mere
 8   negligence or medical malpractice does not violate the Constitution. See Estelle, 429 U.S. at
 9   106; Patten v. Nichols, 274 F.3d 829, 842–43 (4th Cir. 2001) (applying Youngberg “professional
10   judgment” standard to a denial of medical care claim by a civilly committed psychiatric patient
11   and holding that more than negligence is required). Also, a plaintiff’s general disagreement with
12   the treatment he received does not violate the Constitution. Id.; Jackson v. McIntosh, 90 F.3d
13   330, 331 (9th Cir. 1996); Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988). In
14   addition, evidence that medical caregivers disagreed as to the need to pursue one course of
15   treatment over another is also insufficient, by itself, to establish deliberate indifference. Jackson,
16   90 F.3d at 332. Rather, the plaintiff must show that defendants were aware of the risk of harm
17   and that their response to the risk was medically unacceptable under the circumstances. Id.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       7
            Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 8 of 43



 1   V.       DEFENDANT’S UNDISPUTED FACTS (UMF)3
 2            Defendant Powers submitted the following statement of undisputed material facts in
 3   support of his motion for summary judgment. (ECF No. 36-2.)
 4

 5    Moving Party’s Undisputed Material Facts                     Supporting Evidence
 6    1. Plaintiff’s operative complaint is his First              Plaintiff’s First Amended Complaint
 7    Amended Complaint.                                           (“Plaintiff’s FAC”), ECF No. 10.
 8
      2. Plaintiff asserts a sole cause of action for              Plaintiff’s FAC, ECF No. 10.
 9
      violation of Plaintiff’s Fourteenth
10
      Amendment rights pursuant to 42 U.S.C.
11
      §1983 against Defendants Audrey King,
12
      Jagsir Sandhu, Coalinga State Hospital, and
13
      Moving Defendant Bradley Powers.
14

15    3. Plaintiff alleges Defendants failed to                    Plaintiff’s FAC, ECF No. 10, pgs. 3-4.
16    properly treat his Hepatitis C by not
17    prescribing Harvoni.
18    4. Plaintiff alleges that at least three times               Plaintiff’s FAC, ECF No. 10, pg. 4.
19    since July 31, 2015, Plaintiff requested
20    Hepatitis C treatment but no treatment
21    commenced over the last year.
22

23

24
                        3 Plaintiff failed to properly address Defendant’s statement of undisputed facts. Local Rule

25   260(b). Accordingly, the court may consider Defendant’s assertions of fact as undisputed for purposes of this
     motion. Id; Fed. R. Civ. P. 56(e)(2). Plaintiff did submit his own statement of undisputed facts. (ECF No. 44.) In
26   light of the Ninth Circuit’s directive that a document filed pro se is “to be liberally construed,” Estelle v. Gamble,
     429 U.S. 97, 106, 97 S.Ct. 285, 292, and Rule 8(e) of the Federal Rules of Civil Procedure that “[p]leadings shall be
27   construed so as to do justice,” see Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081
     (2007), the court shall strive to resolve this motion for summary judgment on the merits.
28


                                                               8
          Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 9 of 43



 1   5. Plaintiff contends Dr. Powers personally            Plaintiff’s FAC, ECF No. 10, pg. 4.
 2   interfered with a former referral for Harvoni
 3   by his previous primary care physician by
 4   withdrawing it.
 5
     6. Plaintiff is currently, and at all relevant         Plaintiff’s FAC, ECF No. 10.
 6
     times in this litigation, has been a resident of
 7
     Department State Hospitals-Coalinga
 8
     (“DSH-Coalinga”).
 9

10   7. Harvoni is a relatively new medication              Declaration of Bradley C. Powers, M.D.
11   that was approved by the FDA in or around              (“Powers Decl.”) at ¶ 7.
12   2014 to treat Hepatitis C.
13
     8. The Harvoni treatment consists of a daily           Powers Decl. at ¶ 7.
14
     pill taken for 8-24 weeks, depending on the
15
     patient’s HCV genotype, amount of liver
16
     damage, and prior treatment history.
17

18   9. Harvoni requires patients to be diligent in         Powers Decl. at ¶ 7.
19
     taking the daily pill continuously.
20

21
     10. Missing a dose can result in treatment             Powers Decl. at ¶ 7.

22
     being ineffective.

23
     11. One potential side effect of Harvoni is a          Powers Decl. at ¶ 7.
24
     reactivation of a dormant Hepatitis B
25
     infection, which may cause serious liver
26
     problems, including liver failure and death.
27

28


                                                        9
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 10 of 43



 1   12. The cost of Harvoni medication is               Powers Decl. at ¶ 7.
 2   approximately $ 90,000.
 3
     13. Pursuant to the California Department of        Powers Decl. at ¶ 8; Ex. B to Declaration
 4
     Mental Health Special Order regarding               of Anoush Holaday (“Holaday Decl.”).
 5
     Hepatitis C Screening, Diagnosis and
 6
     Management Guidelines (“CDMH Special
 7
     Order”) for Hepatitis C patients being treated
 8
     in a Department of Mental Health facility,
 9
     Hepatitis C treatment is recommended for
10
     patients with chronic Hepatitis C who are at
11
     the greatest risk for progressing to cirrhosis.
12

13   14. Prior to initiating treatment, an               Powers Decl. at ¶ 8; Ex. B to Declaration
14   assessment is needed that considers the             of Anoush Holaday (“Holaday Decl.”).
15   patient’s likelihood of treatment compliance
16   and personality traits that impair frustration
17   tolerance and reduce the likelihood of
18   treatment compliance.
19
     15. It is also footnoted that additional factors    Powers Decl. at ¶ 8; Ex. B to Declaration
20
     to consider include cognitive capacity and          of Anoush Holaday (“Holaday Decl.”).
21
     ability to understand and follow treatment
22
     directions, as well as Hepatitis B status.
23

24

25

26

27

28


                                                        10
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 11 of 43



 1   16. For those patients who do not undergo        Powers Decl. at ¶ 8; Ex. B to Declaration
 2   treatment for Hepatitis C, management of         of Anoush Holaday (“Holaday Decl.”).
 3   medical care includes monitoring ALT levels
 4   and CBC monthly and re-evaluation of
 5   patient if ALT levels increase above normal
 6   limits, monitoring for other signs/symptoms
 7   of liver disease every 4-6 months, and
 8   screening for hepatocellular carcinoma in
 9   patients with indicators of advanced liver
10   disease.
11
     17. Plaintiff was diagnosed with Hepatitis C     Plaintiff Raymond Chester’s Deposition
12
     in 1999 at Atascadero State Hospital.            (“Chester Depo.”) pg. 13:21-14:2; Ex. C to
13
                                                      Holaday Decl.
14
     18. Plaintiff did not seek any treatment for     Chester Depo. pg. 33: 18-21; Ex. C to
15
     his Hepatitis C at this time.                    Holaday Decl.
16

17   19. Plaintiff was admitted to Coalinga State     Powers Decl. at ¶ 9; Ex. D to Holaday
18   Hospital on 1/14/2009.                           Decl., Bates-Stamped pg. POWERS000002
19
     20. From 2011- 2015, Plaintiff was               Powers Decl. at ¶ 10; Ex. D to Holaday
20
     episodically showing signs of liver              Decl., Bates-Stamped pg.
21
     inflammation, a common course for Hepatitis POWERS000007, POWERS000019,
22
     C infection, but did not show signs of           POWERS000042, POWERS000056-57,
23
     significant irreversible injury to the liver.    POWERS000071, POWERS000084,
24
                                                      POWERS000091-98, POWERS000111-
25
                                                      112, POWERS000236-242
26

27

28


                                                     11
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 12 of 43



 1   21. Plaintiff had liver enzyme elevations        Powers Decl. at ¶ 10; Ex. D to Holaday
 2   potentially related to ingestion of valproic     Decl., Bates-Stamped pg.
 3   acid, a drug that was prescribed by the          POWERS000187, POWERS000236-242
 4   psychiatry team to help with mood
 5   stabilization secondary to the patient’s
 6   traumatic brain injury.
 7   22. Since Plaintiff was without significant      Powers Decl. at ¶ 11; Ex. D to Holaday
 8   liver injury related to his Hepatitis C          Decl., Bates-Stamped pg.
 9   infection, Plaintiff’s course of treatment       POWERS000007, POWERS000019,
10   related to Hepatitis C consisted of monitoring POWERS000042, POWERS000056-57,
11   Plaintiff periodically through lab tests and     POWERS000071, POWERS000084,
12   physical check ups, and observing for any        POWERS000091-98
13   worsening signs of Hepatitis C.
14
     23. On October 13, 2014, Plaintiff               Powers Decl. at ¶ 12; Ex. D to Holaday
15
     underwent an abdominal ultrasound which          Decl., Bates-Stamped pg. POWERS000111
16
     showed no liver mass, no bile duct dilatation
17
     and no evidence of enlargement of the liver.
18

19   24. On October 9, 2015, Plaintiff underwent      Powers Decl. at ¶ 13; Ex. D to Holaday
20   a CT of his abdomen/pelvis with contrast         Decl., Bates-Stamped pg. POWERS000112
21   using a liver protocol, which revealed no
22   liver mass, no ascites, no portal vein
23   thrombosis, nor fibrosis, and no changes
24   suggesting the development of liver cirrhosis.
25

26

27

28


                                                     12
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 13 of 43



 1   25. Despite being diagnosed since 1999,            Chester Depo. pg. 37: 7-11 and 19-23; Ex.
 2   Plaintiff did not seek any treatment for his       C to Holaday Decl.
 3   Hepatitis C until on or around fall 2015 from
 4   his former primary care physician, Dr. Arun
 5   Hatwalker.
 6
     26. Dr. Hatwalker considered the Harvoni           Powers Decl. at ¶ 14; Ex. D to Holaday
 7
     treatment for Plaintiff's Hepatitis C;             Decl., Bates-Stamped pg. POWERS000113
 8
     however, he believed Plaintiff’s Hepatitis B
 9
     condition could reactivate because of the
10
     Harvoni treatment protocol.
11
     27. On October 15, 2015, he noted to follow        Powers Decl. at ¶ 14; Ex. D to Holaday
12
     up next week to go over possible treatment         Decl., Bates-Stamped pg. POWERS000113
13
     for Hepatitis C.
14

15   28. On October 30, 2015, Dr. Hatwalker             Powers Decl. at ¶ 15; Ex. D to Holaday
16   wrote an order for Plaintiff to be referred to     Decl., Bates-Stamped pg. POWERS000114
17   an infectious disease specialist for further
18   evaluation and the possible treatment of his
19   Hepatitis C in the face of concomitant
20   Hepatitis B infection.
21   29. There is no record of the infectious           Powers Decl. at ¶ 15.
22   disease consultation form in the patient’s file.
23
     30. Dr. Hatwalker rescinded his contract to        Powers Decl. at ¶ 15.
24
     work at Coalinga State Hospital on that same
25
     day, for reasons unknown.
26

27

28


                                                      13
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 14 of 43



 1   31. None of Plaintiff's prior primary care             Powers Decl. at ¶ 16.
 2   physicians made a determination or referral
 3   that Harvoni was an appropriate course of
 4   treatment for Plaintiff’s Hepatitis C as of the
 5   end of 2015.
 6
     32. Dr. Powers began treating Plaintiff on             Powers Decl. at ¶ 17.
 7
     November 10, 2015.
 8
     33. Plaintiff did not approach Dr. Powers, as          Powers Decl. at ¶ 17; Ex. D to Holaday
 9
     his new primary care physician, for treatment          Decl., Bates-Stamped pg. POWERS000122
10
     of his Hepatitis C until July of 2016.
11

12   34. In the weeks following, as Dr. Powers              Powers Decl. at ¶ 18; Ex. D to Holaday
13   took over the care of the patient, it was noted        Decl. Bates-Stamped pg.
14   that Plaintiff had frequent emotional outbursts POWERS000101-102, POWERS000194,
15   with mood lability, and refusals of medical            POWERS000198, POWERS000244-246
16   diagnosis and treatment.
17
     35. In December of 2015, Plaintiff refused             Powers Decl. at ¶ 18; Ex. D to Holaday
18
     treatment for his hypertension and claimed             Decl., Bates-Stamped pg. POWERS000244
19
     that he wanted to die soon because he didn’t
20
     want to live at Coalinga State Hospital.
21

22
     36. In February 2016, he demanded that all             Powers Decl. at ¶ 18; Ex. D to Holaday
23
     his medications be discontinued, and he                Decl., Bates-Stamped pg. POWERS000245
24
     refused to take his medications
25
     37. In May 2016 he again refused to accept             Powers Decl. at ¶ 18; Ex. D to Holaday
26
     treatment for an acute medical condition, but          Decl., Bates-Stamped pg. POWERS000246
27
     then changed his mind a few days later.
28


                                                       14
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 15 of 43



 1   38. It was also noted that Plaintiff has a             Powers Decl. at ¶ 18; Ex. D to Holaday
 2   history of refusing multiple recommended               Decl., Bates-Stamped pg.
 3   medications that were prescribed for his               POWERS000187, POWERS000244-260
 4   various conditions.
 5
     39. On June 14, 2016, Plaintiff reported to        Powers Decl. at ¶ 19; Ex. D to Holaday
 6
     his Treatment Team, typically the                  Decl., Bates-Stamped pg. POWERS000108
 7
     psychologist, psychiatrist, social worker and
 8
     behavioral therapist, that he was interested in
 9
     beginning Hepatitis C treatment.
10
     40. He was informed that his treating RN           Powers Decl. at ¶ 19; Ex. D to Holaday
11
     would follow up with his request.                  Decl., Bates-Stamped pg. POWERS000115
12

13   41. On June 29, 2016, his treating nurse,          Powers Decl. at ¶ 20; Ex. D to Holaday
14   Gerard Tiongson, evaluated his Hepatitis C         Decl., Bates-Stamped pg.
15   and noted that he was stable and                   POWERS000116-121
16   asymptomatic.
17   42. He was then referred to his primary care       Powers Decl. at ¶ 20.
18   physician.
19
     43. On July 28, 2016, Plaintiff formally           Powers Decl. at ¶ 21; Ex. D to Holaday
20
     requested treatment for his Hepatitis C from       Decl., Bates-Stamped pg. POWERS000122
21
     Dr. Powers.
22

23
     44. Dr. Powers informed him that                   Powers Decl. at ¶ 21; Ex. D to Holaday
24
     preliminary testing was required prior to          Decl., Bates-Stamped pg. POWERS000122
25
     beginning any treatment, which upset
26
     Plaintiff.
27

28


                                                       15
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 16 of 43



 1   45. Plaintiff initially refused to do testing.      Powers Decl. at ¶ 21; Ex. D to Holaday
 2                                                       Decl., Bates-Stamped pg. POWERS000122
 3   46. Dr. Powers ordered the tests in case            Powers Decl. at ¶ 21; Ex. D to Holaday
 4   Plaintiff changed his mind.                         Decl., Bates-Stamped pg. POWERS000122
 5
     47. On August 10, 2016, Plaintiff’s blood           Powers Decl. at ¶ 22; Ex. D to Holaday
 6
     tests showed normal CBC, normal liver               Decl., Bates-Stamped pg.
 7
     function testing, except mild elevation of          POWERS000123-127
 8
     total bilirubin, and low viral load of hepatitis
 9
     C infection. Thyroid testing was also within
10
     normal limits at that time.
11
     48. On August 23, 2016, Dr. Powers                  Powers Decl. at ¶ 23; Ex. D to Holaday
12
     approached Plaintiff regarding treating him         Decl., Bates-Stamped pg. POWERS000122
13
     for Hepatitis.
14

15   49. Dr. Powers informed him that he needed          Powers Decl. at ¶ 23; Ex. D to Holaday
16   to be vaccinated against the Hepatitis B            Decl., Bates-Stamped pg. POWERS000122
17   because he had no evidence of immunity, but
18   did have evidence of prior Hepatitis B
19   infection.
20
     50. Dr. Powers also noted that in order to          Powers Decl. at ¶ 23; Ex. D to Holaday
21
     treat Plaintiff’s Hepatitis C and to avoid any      Decl., Bates-Stamped pg. POWERS000122
22
     further liver damage or complications due to
23
     interactions between the newer Hepatitis C
24
     treatments—such as Harvoni--and
25
     reactivation of a dormant Hepatitis B
26
     infection, a Hepatitis B vaccination was
27
     medically necessary.
28


                                                        16
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 17 of 43



 1   51. On August 24, 2016, Dr. Powers ordered         Powers Decl. at ¶ 24; Ex. D to Holaday
 2   the Hepatitis B vaccination for Plaintiff.         Decl., Bates-Stamped pg.
 3                                                      POWERS000128, POWERS000141
 4
     52. On October 20, 2016, Dr. Powers                Powers Decl. at ¶ 25; Ex. D to Holaday
 5
     ordered a fiber scan of Plaintiff’s liver to       Decl., Bates-Stamped pg. POWERS000129
 6
     further evaluate Plaintiff’s status of liver
 7
     damage.
 8

 9   53. On October 26, 2016 Plaintiff’s                Powers Decl. at ¶ 25; Ex. D to Holaday
10   fibroscan results showed low inflammation          Decl., Bates-Stamped pg.
11   of the liver. At that time, FIB4 and APRI          POWERS000130-131
12   calculations also suggested low
13   inflammation.
14
     54. From March 2016- October 2016,                 Powers Decl. at ¶ 26; Ex. D to Holaday
15
     routine check ups with his treating RN also        Decl., Bates-Stamped pg.
16
     revealed Plaintiff did not demonstrate any         POWERS000132-140
17
     signs or symptoms of liver impairment.
18

19
     55. Pursuant to the CDMH Special Order,            Powers Decl. at ¶ 27.
20   Dr. Powers performed an assessment to
21
     determine whether Harvoni was an
22
     appropriate course of treatment for Plaintiff's
23
     Hepatitis C.
24

25

26

27

28


                                                       17
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 18 of 43



 1   56. Based on review of Plaintiff's medical       Powers Decl. at ¶ 28; Ex. D to Holaday
 2   record, Plaintiff had a history of a severe      Decl. Bates-Stamped pg.
 3   traumatic brain injury, which causes             POWERS000101-102, POWERS000169-
 4   significant episodes of irrationality,           170, POWERS000173, POWERS000177-
 5   irritability, lack of impulse control, low       179, POWERS000184-187,
 6   frustration tolerance, poor decision making,     POWERS000191, POWERS000193-198,
 7   and profound noncompliance with                  POWERS000244-260
 8   recommended medical treatment.
 9   57. Given these psychological issues, Dr.        Powers Decl. at ¶ 28.
10   Powers determined that Plaintiff’s mental
11   health issues could sabotage his ability to
12   complete a course of treatment with Harvoni.
13
     58. Upon reviewing Plaintiff’s multiple          Powers Decl. at ¶ 29.
14
     diagnostic tests, which were within normal
15
     range and did not show any impaired liver
16
     function, and considering Plaintiff’s mental
17
     health issues, Dr. Powers determined that
18
     Plaintiff was not a good candidate for
19
     Harvoni at that time
20
     59. Based on his professional judgment, Dr.      Powers Decl. at ¶ 29.
21
     Powers found that Plaintiff’s Hepatitis C had
22
     not progressed to a level that necessitated
23
     treatment with Harvoni.
24

25

26

27

28


                                                     18
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 19 of 43



 1   60. Dr. Powers’ plan at that time was to           Powers Decl. at ¶ 29.
 2   continue to monitor Plaintiff’s laboratory
 3   parameters, and to slowly build rapport with
 4   him so that he could help Plaintiff understand
 5   the absolute importance of completing the
 6   Harvoni treatment from the first day though
 7   the last due to Plaintiff’s history of lack of
 8   cooperation with taking prescribed
 9   medication and concern that Plaintiff would
10   not complete treatment even if he was a good
11   candidate.
12
     61. Although it is true that chronic Hepatitis     Powers Decl. at ¶ 29
13
     C infection frequently leads to liver cirrhosis
14
     and sometimes liver cancer over a period of
15
     10 to 30 years, at this juncture, there was no
16
     evidence of any of these more serious
17
     conditions nor was there evidence that the
18
     Plaintiff had significant inflammation in his
19
     liver.
20

21   62. Dr. Powers’ recommended course of              Powers Decl. at ¶ 30.
22   treatment was to continue to monitor
23   Plaintiff’s Hepatitis C condition through
24   routine lab tests, physical check ups and
25   observe for any worsening signs of his
26   conditions.
27   63. On February 1, 2017, Plaintiff received        Powers Decl. at ¶ 31, Ex. D to Holaday
28   his third dose of the Hepatitis B vaccine.         Decl., Bates-Stamped pg. POWERS000161

                                                       19
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 20 of 43



 1   64. Plaintiff remained asymptomatic for           Powers Decl. at ¶ 32; Ex. D to Holaday
 2   clinical signs of hepatic dysfunction from        Decl., Bates-Stamped pg.
 3   January 2017 through October 2017.                POWERS000142-160
 4
     65. On July 13, 2017, Dr. Powers ordered          Powers Decl. at ¶ 33; Ex. D to Holaday
 5
     further blood tests to assess Plaintiff’s         Decl., Bates-Stamped pg.
 6
     Hepatitis B and C conditions; however,            POWERS000162-163
 7
     Plaintiff did not show up for his tests.
 8

 9   66. On or around September 2017, Dr.              Powers Decl. at ¶ 34.
10   Powers was moved to a different unit and no
11   longer was Plaintiff's primary care physician.
12   67. On November 9, 2017, Plaintiff                Powers Decl. at ¶ 35; Ex. D to Holaday
13   underwent a fibrosis calculator which             Decl., Bates-Stamped pg.
14   showed low inflammation of the liver.             POWERS000164-165
15
     68. On December 13, 2017, another                 Powers Decl. at ¶ 36; Ex. D to Holaday
16
     physician, Anthony Miller, M.D., prescribed       Decl., Bates-Stamped pg. POWERS000166
17
     Plaintiff Harvoni.
18

19
     69. Plaintiff did not take two doses of           Powers Decl. at ¶ 37; Ex. D to Holaday
20
     Harvoni, on January 16, 2018 and January          Decl., Bates-Stamped pg.
21
     21, 2018.                                         POWERS000261-262
22

23   70. Plaintiff does not currently suffer from      Chester’s Depo pg. 22:9-21; 41:4-11; Ex.

24   Hepatitis C and is cured of the condition.        C to Holaday Decl.

25
                                                       Powers Decl. at ¶ 38; Ex. D to Holaday
26
                                                       Decl., Bates-Stamped pg.
27
                                                       POWERS000199-234
28


                                                      20
         Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 21 of 43



 1   71. Plaintiff did not suffer any injury caused     Chester’s Depo. pg. 43:14-16; 49:6-9; Ex.
 2   by a delay in receiving Harvoni.                   C to Holaday Decl.
 3
                                                        Powers Decl. at ¶ 39.
 4
     72. Plaintiff did not seek or receive any          Chester’s Depo. pg. 43:23-44:3; Ex. C to
 5
     medical treatment for any injury caused by a       Holaday Decl.
 6
     delay in receiving Harvoni.
 7

 8   73. As of November 2018, the results of            Powers Decl. at ¶ 39; Ex. D to Holaday
 9   Plaintiff's laboratory testing show no             Decl., Bates-Stamped pg.
10   evidence of infection due to Hepatitis C and       POWERS000199-234
11   normal liver function testing. Platelet count,
12   another marker of chronic liver injury, also
13   remains in the normal range.
14
     74. No act or omission by Dr. Powers               Powers Decl. at ¶ 39.
15
     caused or contributed to Plaintiff's alleged
16
     injuries.
17

18   75. Dr. Powers course of treatment was             Powers Decl. at ¶ 42.
19
     appropriate in consideration of Plaintiff’s
20
     medical condition.
21

22
     76. Dr. Powers complied with the standard          Powers Decl. at ¶ 42.

23
     of care for family physicians and was not

24
     deliberately indifferent to Plaintiff's medical

25
     needs.

26

27

28


                                                       21
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 22 of 43



 1    77. No physicians have informed Plaintiff              Chester’s Depo. pg. 43:14-16; Ex. C to
 2    that the delay in receiving Harvoni caused             Holaday Decl.
 3    him any damage or medical complications.
 4
     VI.     DEFENDANT POWERS’ POSITION4
 5
             Defendant’s evidence includes Plaintiff’s First Amended Complaint (ECF No. 36-4),
 6
     defendant Bradley Powers’ declaration (ECF No. 36-8), California Department of Mental Health
 7
     Special Order dated January 1, 2003 (ECF No. 36-5), Plaintiff’s deposition testimony (ECF No.
 8
     36-6), and Plaintiff’s medical records (ECF No. 56). Defendant Powers argues that Plaintiff
 9
     cannot establish that Defendant failed to act with professional judgment when treating Plaintiff,
10
     or that Plaintiff was injured by Dr. Powers’ conduct as required to meet the burden under the
11
     Fourteenth Amendment.
12
             A.       Dr. Powers was not Deliberately Indifferent to Plaintiff’s Medical Needs
13
             Defendant first argues that Plaintiff has not established that he was denied constitutionally
14
     adequate medical care. Dr. Powers declares that he became Plaintiff’s primary treating physician
15
     on November 10, 2015, (Defendant’s Undisputed Material Facts (UMF) 32, Powers Decl., ECF
16
     No. 36-8 at 4 ¶ 17), but that Plaintiff did not approach him, as his new primary care physician,
17
     for treatment of his Hepatitis C until July of 2016, (UMF 33, Powers Decl. at 4 ¶ 17; Exh. D to
18
     Holaday Decl., ECF No. 56-1 at 122).
19
             On July 28, 2016, Plaintiff formally requested treatment for his Hepatitis C from Dr.
20
     Powers, but Plaintiff initially refused to do any preliminary testing for an evaluation of Hepatitis
21
     C treatment. (UMF 43-45, Powers Decl. at 5 ¶ 21, Exh. D to Holaday Decl., ECF No. 56-1 at
22
     122.) Once Plaintiff cooperated, Dr. Powers performed a medical evaluation of Plaintiff’s fiber
23
     scan, blood test results, and RN progress notes, which all revealed normal liver functioning, with
24
     no signs or symptoms of liver impairment that would indicate that treatment was medically
25

26

27
                      The court’s references to page numbers in Defendant’s Exhibit D to Holaday Decl. reflect the
                      4

28   page numbers appearing after “POWERS000,” which are Bates-stamped at the bottom of each page of the exhibit.
     (See ECF No. 56-1.) Otherwise, the page numbers cited herein are those assigned by the court's CM/ECF system.

                                                          22
          Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 23 of 43



 1   necessary. (UMF Nos. 47, 52-54, Powers Decl. at ¶¶ 22, 25-26; Ex. D to Holaday Decl. at 123-
 2   127, 129, 130-140.)
 3           In addition, based on review of Plaintiff’s medical record, Plaintiff has a history of a
 4   severe traumatic brain injury, which causes significant episodes of irrationality, irritability, lack
 5   of impulse control, low frustration tolerance, poor decision making, and profound noncompliance
 6   with recommended medical treatment. (UMF No. 56, Powers Decl. at ¶ 28; Ex. D to Holaday
 7   Decl. at 101-102, 169-170, 173, 77-179, 184-187, 191, 93-198, 244-260.) It was also noted that
 8   Plaintiff has a history of refusing multiple recommended medications that were prescribed for
 9   his various conditions. (UMF Nos. 34-38, Powers Decl. at ¶ 18; Ex. D to Holaday Decl. at 101-
10   102, 187, 194, 198, 244-260.) Given these psychological issues, Dr. Powers determined that
11   Plaintiff’s mental health issues could sabotage his ability to complete a course of treatment with
12   Harvoni. (UMF No. 57, Powers Decl. at ¶ 28.) In fact, as Dr. Powers predicted, Plaintiff was
13   non-compliant during the course of his Harvoni treatment and did not take two doses of the
14   prescribed medication, on January 16, 2018 and January 21, 2018, thereby jeopardizing the
15   efficacy of his treatment. (UMF No. 69, Powers Decl. at ¶ 37; Ex. D to Holaday Decl. at 261-
16   262.)
17           Upon reviewing Plaintiff’s multiple diagnostic tests, which were within normal range
18   and did not show any impaired liver function, and considering Plaintiff’s mental health issues,
19   Dr. Powers determined that Plaintiff was not a good candidate for Harvoni at that time. (UMF
20   No. 58, Powers Decl. at ¶ 29.) Based on his professional judgment, Plaintiff’s Hepatitis C had
21   not progressed to a level that necessitated treatment with Harvoni. (UMF Nos. 58-59, Powers
22   Decl. at ¶ 29.) Dr. Powers’ plan at that time was to continue to monitor Plaintiff’s laboratory
23   parameters, and to slowly build rapport with him so that he could help Plaintiff understand the
24   absolute importance of completing the Harvoni treatment from the first day though the last due
25   to Plaintiff’s history of lack of cooperation with taking prescribed medication and concern that
26   Plaintiff would not complete treatment even if he was a good candidate. (UMF No. 60, Powers
27   Decl. at ¶ 29.) At that time, there was no evidence that Plaintiff’s Hepatitis C infection would
28   lead to liver cirrhosis or liver cancer. (UMF No. 61, Powers Decl. at ¶ 29.)

                                                      23
            Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 24 of 43



 1           Given all the above, Dr. Powers determined that Plaintiff was not a good candidate for
 2   Harvoni at that time. (UMF Nos. 47, 52-61, Powers Decl. at ¶¶ 22, 25-29; Ex. D to Holaday
 3   Decl. at 101-102, 123-127, 129-140, 169-70, 173, 177-179, 184-187, 191, 193-198, 244-260.)
 4   Defendant argues that Plaintiff cannot state a triable issue of material fact as Dr. Powers’
 5   treatment met the appropriate standard of care for a medical provider because a decision made
 6   by a professional is presumptively valid; liability may only be imposed when the decision by the
 7   professional is such a substantial departure from accepted professional judgment, practice, or
 8   standards as to demonstrate that the person responsible actually did not base the decision on such
 9   judgment; and more than negligence is required to show denial of a medical care claim by a
10   civilly committed psychiatric patient.
11           Plaintiff contends his constitutional rights were violated when Dr. Powers “personally
12   interfered with the former referral for Harvoni by withdrawing it.” (UMF No. 5, First Amended
13   Complaint, ECF No. 10 at 4.) However, Defendant provides evidence that none of Plaintiff’s
14   prior primary care physicians made a determination or referral that Harvoni was an appropriate
15   treatment for Plaintiff’s Hepatitis C prior to Dr. Powers becoming one of Plaintiff’s primary
16   treating physicians. (UMF No. 31, Powers Decl. at ¶ 16.) Dr. Powers argues that he did not deny
17   or withdraw any treatment to Plaintiff, who was diagnosed with Hepatitis C a decade later. (UMF
18   Nos. 17, 31, Plaintiff’s Deposition, pg. 13:21-14:2; Ex. C to Holaday Decl., Powers Decl. at ¶
19   16.)
20           Dr. Powers’ recommended course of treatment consisted of monitoring Plaintiff’s
21   Hepatitis C condition through routine lab tests, physical check ups and observation for any
22   worsening signs of his conditions. (UMF No. 62, Powers Decl. at ¶ 30.) Dr. Powers’ plan at that
23   time was to continue to monitor Plaintiff’s laboratory parameters and to slowly build rapport with
24   him so that he could help Plaintiff understand the absolute importance of completing the Harvoni
25   treatment from the first day through the last due to Plaintiff’s history of lack of cooperation with
26   taking prescribed medication and concern that he would not complete treatment even if he was a
27   good candidate. (UMF No. 60, Powers Decl. at ¶ 29.) Dr. Powers even treated Plaintiff’s
28   Hepatitis B in order to avoid any further liver damage or complications due to interactions

                                                     24
          Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 25 of 43



 1   between the newer Hepatitis C treatments – such as Harvoni – and reactivation of a dormant
 2   Hepatitis B infection. (UMF Nos. 48-51, 63, Powers Decl. at ¶¶ 23, 24; Ex. D to Holaday Decl.
 3   at 122, 128, 141.) Defendant claims that overall, the undisputed facts demonstrate attentiveness
 4   to Plaintiff’s medical needs, not deliberate indifference.
 5          Defendant also contends that the fact that Dr. Powers prescribed a different course of
 6   treatment than the Harvoni medication requested by Plaintiff does not amount to deliberate
 7   indifference, and there is no evidence that the treatment provided was medically unsound. Dr.
 8   Powers performed an evaluation of Plaintiff’s Hepatitis C condition pursuant to CDMH Special
 9   Order guidelines and given the lack of any signs or symptoms of liver impairment and low risk
10   of progressing to cirrhosis, he determined that continued monitoring was medically appropriate.
11   (UMF Nos. 47, 52-62, Powers Decl. at ¶¶ 22, 25-30; Ex. D to Holaday Decl. at 101-102, 123-
12   127, 129-140, 169-170, 173, 177-179, 184-187, 191, 193-198, 244-260.)
13          Defendant concludes that he is entitled to summary judgment as Plaintiff cannot show
14   that Defendant was deliberately indifferent.
15          B.      Plaintiff Cannot Prove Cause of Injury
16          Defendant contends that Plaintiff cannot prove the requisite level of causation or harm
17   because Plaintiff did not suffer any permanent injury as he is completely cured of Hepatitis C
18   and does not currently suffer from the condition. (UMF No. 70, Plaintiff’s Deposition, pg. 22:9-
19   21; 41:4-11; Ex. C to Holaday Decl.; Powers Decl. at ¶ 38; Ex. D to Holaday Decl. at 199-234.)
20   As of November 2018, the results of Plaintiff’s laboratory testing show no evidence of infection
21   due to Hepatitis C and normal liver function testing. (UMF No. 73, Powers Decl. at ¶ 39; Ex. D
22   to Holaday Decl. at 199-234.) Platelet count, another marker of chronic liver injury, also
23   remained in the normal range. (Id.)
24          Defendant also contends that Plaintiff did not suffer any temporary injury due to a delay
25   in receiving Harvoni. No physician has informed Plaintiff that the delay in receiving Harvoni
26   caused him any damage or medical complications. (UMF Nos. 71-72, Plaintiff’s Deposition, pg.
27   43:14-16; 43:23-44:3, 49:6-9; Ex. C to Holaday Decl.; Powers Decl. at ¶ 39.) In addition,
28   Plaintiff remained asymptomatic for clinical signs of hepatic dysfunction from January 2017

                                                     25
            Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 26 of 43



 1   through October 2017. (UMF No. 64; Powers Decl. at ¶ 32; Ex. D to Holaday Decl. at 142-160.)
 2   There are no medical records that illustrate that Plaintiff suffered any damage in the interim from
 3   the time he requested Harvoni from Dr. Powers until the time he received the treatment, and
 4   Defendant argues that overall the undisputed facts show that no act or omission by Dr. Powers
 5   caused or contributed to Plaintiff’s alleged injuries. (UMF Nos. 70-77, Plaintiff’s Deposition at
 6   22:9-21; 41:4-11, 43:14-16, 43:23-44:3, 49:6-9, Ex. C to Holaday Decl.; Powers Decl. at ¶ 38,
 7   39, 42; Ex. D to Holaday Decl. at 199-234.)
 8           To the extent that Plaintiff argues that he did suffer an injury from a delay in receiving
 9   Harvoni based on the way he felt, Defendant argues that Plaintiff’s own opinion is insufficient
10   to withstand summary judgment, and Plaintiff must have expert testimony regarding whether Dr.
11   Powers’ care actually caused an injury to him. Defendant asserts that under Hansen v. United
12   States, 7 F.3d 137, 138 (9th Cir. 1993), bare allegations unsupported by any factual data do not
13   give rise to a genuine dispute of material fact.
14           Defendant concludes that based on Dr. Powers’ judgment as a medical professional,
15   Plaintiff now has the burden to produce a declaration from a competent expert to the contrary as
16   to causation, and in the absence of such a showing, Dr. Powers’ declaration is controlling and
17   Defendant’s Motion for Summary Judgment should be granted.
18   VII.    DEFENDANT’S BURDEN
19           Based on Defendant’s arguments and evidence in support of his motion for summary
20   judgment, the court finds that Defendant has met his burden of demonstrating that he did not act
21   with deliberate indifference to Plaintiff’s serious medical needs, or fail to use his judgment as a
22   medical professional. Therefore, the burden now shifts to Plaintiff to produce evidence of a
23   genuine material fact in dispute that would affect the final determination in this case.
24   VIII. PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS (SUF)
25           Plaintiff submitted the following undisputed facts in support of his motion. (ECF No. 41
26   at 19-26.) The court finds that while most of Plaintiff’s facts are disputed, there is no genuine
27   issue of material fact for trial.
28


                                                        26
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 27 of 43



 1

 2    Plaintiff’s Undisputed Material Facts and Response and Opposition of Defendant
 3    Supporting Evidence                                      Bradley C. Powers, M.D.
 4

 5    Plaintiff Raymond D. Chester, Jr. (Plaintiff)            1. Undisputed.
 6    contracted Hepatitis C Virus (HCV) in 1997.
 7

 8    (Deposition of Raymond Chester, Exhibit
 9    C to Defendant Powers’ Motion for
10    Summary Judgment (Powers’ MSJ), pp.
11    13-14
12

13    2. Plaintiff received no treatment for HCV. 5 2. Objection. Vague and ambiguous as to
14                                                             time.
15     (Id., p. 14.)
16                                                             Undisputed that Plaintiff received no
17                                                             treatment for Hepatitis C (“HCV”) in 1999 at
18                                                             Atascadero State Hospital because he did not
19                                                             seek any treatment.
20

21                                                             Plaintiff Raymond Chester’s Deposition
22                                                             (“Chester Depo.”) pg. 33:18-21.
23

24

25

26
                       5
                          SUF No. 2. Defendant objects to this fact as vague and ambiguous as to time, but does not
27   dispute Plaintiff’s testimony at his deposition that in 1999 he received no treatment for Hepatitis C (“HCV”) at
     Atascadero State Hospital because he did not seek any treatment at that time. Therefore, this fact, as it reflects
28   Plaintiff’s deposition testimony, is undisputed.


                                                            27
             Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 28 of 43



 1    3. The medication to cure HCV, Harvoni®,                    3. Objection. Not authenticated.
 2    was approved for prescription use in the
 3    U.S.A. on February 10, 2014. 6                              Undisputed that Harvoni is a relatively new
 4                                                                medication that was approved by the FDA in
 5    (U.S. Food and Drug Administration                          or around 2014 to treat Hepatitis C.
 6    Website.)
 7                                                                Declaration of Bradley C. Powers, M.D.
 8                                                                (“Powers Decl.”) at ¶ 7.
 9

10    4. Plaintiff filed the operative complaint in               4. Undisputed.
11    this action on August 31, 2017
12

13    (Verified First Amended Complaint, ECF
14    10.)
15

16

17

18

19

20

21

22

23

24

25

26
                       6
                         SUF No. 3. Defendant objects to this fact because it is not authenticated. Plaintiff attributes this
27   fact to the U.S. Food and Drug Administration Website without providing a proper cite for the website. Defendant
     has restated the fact to reflect defendant Powers’ statement in his declaration. The restated fact is materially the
28   same as Plaintiff’s statement in SUF No. 3 and therefore is undisputed.


                                                               28
        Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 29 of 43



 1   5. Plaintiff suffered extreme pain and     5. Objection. Conclusory. Vague and
 2   suffering, physical and emotional.7        ambiguous as to time and scope. Assumes
 3                                              facts. Lacks foundation. This purported
 4   (Deposition of Raymond Chester, Exhibit    “fact” is improper as it relates to scientific
 5   C to Powers’ MSJ, P. 41.)                  issues beyond knowledge of average juror
 6                                              and expert causation testimony required. See
 7                                              Sanderson v. Int’l Flavors & Fragrances,
 8                                              950 F. Supp. 981, 985 (C.D. Cal. 1996).
 9

10                                              Disputed as from 2011- 2015, Plaintiff was
11                                              episodically showing signs of liver
12                                              inflammation, a common course for Hepatitis
13                                              C infection, but did not show signs of
14                                              significant irreversible injury to the liver.
15                                              Plaintiff further remained asymptomatic for
16                                              clinical signs of hepatic dysfunction from
17                                              January 2017 through October 2017.
18
                                                Powers Decl. at ¶ 10, 32; Ex. D to Holaday
19
                                                Decl., Bates-Stamped pg.
20
                                                POWERS000007, POWERS000019,
21
                                                POWERS000042, POWERS000056-57,
22
                                                POWERS000071, POWERS000084,
23
                                                POWERS000091-98, POWERS000111-
24
                                                112, POWERS000142-160,
25
                                                POWERS000236-242
26

27

28


                                               29
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 30 of 43



 1    6. Defendant Powers told Plaintiff to “just                6. Objection. This purported “fact” directly
 2    meditate” in lieu of treatment for HCV.8                   contradicts the record.
 3

 4    (Id., p. 41.)                                              Disputed as Dr. Powers’ recommended
 5                                                               course of treatment was to continue to
 6                                                               monitor Plaintiff’s Hepatitis C condition
 7                                                               through routine lab tests, physical check ups
 8                                                               and observe for any worsening signs of his
 9                                                               conditions, to build a rapport with Plaintiff,
10                                                               and to treat Plaintiff's Hepatitis B infection.
11
                                                                 Powers Decl. at ¶ 23, 29-30; Exhibit D to
12
                                                                 Declaration of Anoush Holaday (“Holaday
13
                                                                 Decl.”), Bates-Stamped pg.
14
                                                                 POWERS000122
15

16

17

18
                       7
19                       SUF No. 5. Defendant objects to this fact as conclusory, vague and ambiguous as to time and
     scope, lacking foundation, assuming facts, and constituting an improper lay opinion. Lay opinion may be offered
20   by laymen under Rule 701 of the Federal Rules of Evidence so long as the opinion is based on the witness’s own
     perception, is helpful to understanding the witness’s testimony or to determining a fact in issue, and is not based on
21   the kinds of specialized knowledge within the scope of Rule 702. Fed. R. Evid. 701. Plaintiff’s statement that he
     experienced pain is rationally based on his perceptions, id. R. 701(a), and gives no opinion about the cause of his
22   pain. However, because Plaintiff does not indicate when, or under what circumstances, he experienced pain, this
     fact, without more, is disputed as ambiguous as to time and scope. Furthermore, Plaintiff cites his deposition
23   testimony on page 41 as evidence supporting this fact, but on page 41 Plaintiff does not testify that he suffered any
     physical pain. Therefore, the court finds that SUF No. 5 is disputed.
24
                        8
                          SUF No. 6. This fact contradicts Plaintiff’s medical records and Dr. Powers’ declaration, which
25   both indicate that Dr. Powers had a plan to work with Plaintiff so Plaintiff would understand the testing and treatment
     he needed and that a Hepatitis B vaccination was medically necessary prior to treatment of his Hepatitis C. Plaintiff’s
26   allegation that Defendant told him to “just meditate” instead of treatment is not supported by the record and fails to
     create a genuine issue of material fact for trial. See Scott v. Harris, 550 U.S. 372, 127 S.Ct. 1769, 1776, 167 L.Ed.2d
27   686 (2007) (“When opposing parties tell two different stories, one of which is blatantly contradicted by the record,
     so that no reasonable juror could believe it, a court should not adopt that version of the facts for purposes of ruling
28   on a motion for summary judgment.”). Therefore, the court finds that this fact is disputed.


                                                              30
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 31 of 43



 1    7. All Defendants herein knew of Plaintiff’s               7. Objection. Vague and ambiguous.
 2    HCV infection in 2011. 9                                   Conclusory. This purported “fact” directly
 3                                                               contradicts the record.
 4    (Id., Exhibit D, Wellness & Recovery Plan,
 5    pp 1-1 of 32.)                                             Disputed as Dr. Powers did not began
 6                                                               treating Plaintiff until November 10, 2015.
 7
                                                                 Powers Decl. at ¶ 17.
 8
      8. Plaintiff received no treatment for HCV                 8. Objection. Conclusory. Vague and
 9
      infection at that time.10                                  ambiguous as to time. Assumes Facts.
10

11
      (Id., Exhibit D.)                                          Undisputed as none of Plaintiff’s prior
12
                                                                 primary care physicians made a
13
                                                                 determination or referral that Harvoni was an
14
                                                                 appropriate course of treatment for Plaintiff’s
15
                                                                 Hepatitis C as of the end of 2015.
16

17
                                                                 Powers Decl. at ¶ 16.
18

19

20

21

22

23
                       9
24                       SUF No. 7. This fact contradicts the record, which shows that Dr. Powers did not begin treating
     Plaintiff until November 10, 2015. Powers Decl. § 16 (“I became the primary treating physician for Plaintiff on
25   November 10, 2015.”) Therefore, it fails to create a genuine issue of material fact for trial. See Scott, 550 U.S. 372.
     The court finds that this fact is disputed.
26
                       10
                         SUF 8. Defendant objects to this fact as conclusory, vague and ambiguous as to time and scope,
27   lacking foundation, assuming facts, and contradicting the record. However, Defendant also find this fact to be
     undisputed “as of 2015.” The court finds it undisputed that Plaintiff received no treatment for his HCV infection as
28   of 2015.


                                                              31
        Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 32 of 43



 1   9. Plaintiff experienced progressively worse    9. Objection. Conclusory. Vague and
 2   HCV pain and symptoms.11                        ambiguous as to time and scope. Assumes
 3                                                   facts. This purported “fact” directly
 4   (Id., Exhibit C, Wellness & Recovery Plan,      contradicts the record.
 5   12/01/2014, p. 4 of 14.)
 6                                                   Disputed. Although not correctly identified,
 7                                                   the record is Exhibit D to Holaday Decl.
 8                                                   Bates-Stamped pg. POWERS000084, which
 9                                                   shows that Plaintiff was asymptomatic at the
10                                                   time.
11

12                                                   From 2011- 2015, Plaintiff was episodically
13                                                   showing signs of liver inflammation, a
14                                                   common course for Hepatitis C infection, but
15                                                   did not show signs of significant irreversible
16                                                   injury to the liver. Plaintiff had liver enzyme
17                                                   elevations potentially related to ingestion of
18                                                   valproic acid, a drug that was prescribed by
19                                                   the psychiatry team to help with mood
20                                                   stabilization secondary to the patient’s
21                                                   traumatic brain injury.
22
                                                     Powers Decl. at ¶ 10; Ex. D to Holaday
23
                                                     Decl., Bates-Stamped pg.
24
                                                     POWERS000007, POWERS000019,
25
                                                     POWERS000042, POWERS000056-57,
26
                                                     POWERS000071, POWERS000084,
27
                                                     POWERS000091-98, POWERS000111-
28


                                                    32
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 33 of 43



 1                                                               112, POWERS000187, POWERS000236-
 2                                                               242
 3

 4    10. Plaintiff still given no treatment for                 10. Objection. Conclusory. Vague and
 5    HCV infection. 12                                          ambiguous as to time and scope. Assumes
 6                                                               facts.
 7    (Id., Wellness & Recovery Plan,
 8    12/08/2015, p. 4 of 13.)                                   Undisputed to the extent that Plaintiff did not
 9                                                               request treatment from Dr. Powers until July
10                                                               2016 and none of Plaintiff’s prior primary
11                                                               care physicians made a determination or
12                                                               referral that Harvoni was an appropriate
13                                                               course of treatment for Plaintiff’s Hepatitis C
14                                                               as of the end of 2015.
15

16                                                               Powers Decl. at ¶ 16, 17, 21; Ex. D to
17                                                               Holaday Decl., Bates-Stamped pg.
18                                                               POWERS000122
19

20                                                               Although not correctly identified, the record
21
                       11
22                        SUF No. 9. Defendant objects to this fact as conclusory, vague and ambiguous as to time and
     scope, assuming facts, and contradicting the record. The medical record to which Plaintiff apparently refers, page
23   4 of 14 of his DHS Treatment Plan, reflects that on 12/01/2014, Plaintiff’s “Hep C (HMC) [is] Asymptomatic.”
     (ECF No. 56-1 at 91.) SUF 9 contradicts the medical record and is therefore disputed. Moreover, because he is a
24   layman, Plaintiff cannot testify that any pain or distress he suffered was caused by Dr. Powers’ course of treatment.
     (Fed. R. Evid. 701.)
25
                       12
                          SUF No. 10. Defendant objects to this fact as conclusory, vague and ambiguous as to time and
26   scope, and assuming facts. However, Defendant also find this fact to be Undisputed to the extent that “Plaintiff did
     not request treatment from Dr. Powers until July 2016 and none of Plaintiff’s prior primary care physicians made a
27   determination or referral that Harvoni was an appropriate course of treatment for Plaintiff’s Hepatitis C as of the end
     of 2015,” which reflects the record, Dr. Powers’ declaration and Plaintiff’s medical record at ECF No. 156 at 129.
28   The court finds this fact to be disputed as to time and scope.


                                                              33
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 34 of 43



 1                                                              is Exhibit D to Holaday Decl. Bates-Stamped
 2                                                              pg. POWERS000098, which shows that
 3                                                              Plaintiff was asymptomatic at the time.
 4

 5    11. Plaintiff once again requested Harvoni®               11. Objection. Conclusory. Vague and
 6    treatment for his HCV infection on                        ambiguous as to time and scope. Assumes
 7    6/14/2016.13                                              facts. This purported “fact” directly
 8                                                              contradicts the record.
 9    (Id., Medical Interdisciplinary Notes
10    (IDN), 6/14/2016)                                         Disputed to the extent that Plaintiff did not
11                                                              request treatment from Dr. Powers until July
12                                                              28, 2016. On June 14, 2016, Plaintiff
13                                                              reported to his Treatment Team, typically the
14                                                              psychologist, psychiatrist, social worker and
15                                                              behavioral therapist, that he was interested in
16                                                              beginning Hepatitis C treatment. He was
17                                                              informed that his treating RN would follow
18                                                              up with his request.
19

20                                                              Powers Decl. at ¶ 19-21; Ex. D to Holaday
21                                                              Decl., Bates-Stamped pg.
22                                                              POWERS000108, POWERS000122
23

24

25

26
                       13
27                          SUF 11. Defendant disputes this fact, as it directly contradicts the record at ECF No. 56-1 at
     115 which indicates that on 06/14/16 Plaintiff reported to his treatment team (which did not include Dr. Powers) that
28   he was interested in beginning Hep C treatment but does not indicate that Plaintiff requested Harvoni treatment. The
     court finds this fact to be disputed.

                                                             34
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 35 of 43



 1    12. Defendant Powers ordered Hepatitis B                   12. Undisputed.
 2    treatment for Plaintiff.
 3

 4    (Id., Physician’s Progress Note, 8/23/16)
 5

 6    13. Plaintiff's HCV RNSA count extremely                   13. Objection. Conclusory. Lacks
 7    high.14                                                    foundation. Speculative. This purported
 8                                                               “fact” directly contradicts the record. This
 9    (Id., Test Report, HCV RNA, 7/29/2016.)                    purported “fact” is improper as it relates to
10                                                               scientific issues beyond knowledge of
11                                                               average juror and expert causation testimony
12                                                               required. See Sanderson v. Int’l Flavors &
13                                                               Fragrances, 950 F. Supp. 981, 985 (C.D.
14                                                               Cal. 1996).
15

16                                                               Disputed to the extent that Plaintiff's blood
17                                                               tests showed normal CBC, normal liver
18                                                               function testing, except mild elevation of
19                                                               total bilirubin, and low viral load of hepatitis
20                                                               C infection. Thyroid testing was also within
21                                                               normal limits at that time.
22

23                                                               Powers Decl. at ¶ 22; Ex. D to Holaday
24                                                               Decl., Bates-Stamped pg.
25                                                               POWERS000123-127
26

27
                       14
                          SUF No. 13. Defendant disputes this fact because it directly contradicts the record, and because
28   Plaintiff, as a layman, may not properly interpret the medical record to which he refers. The court finds this fact to
     be disputed.

                                                              35
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 36 of 43



 1

 2    14. Defendant Powers still not                           14. Objection. Conclusory. Lacks
 3    acknowledging need for HCV medication.15                 foundation. Speculative. This purported
 4                                                             “fact” directly contradicts the record.
 5    (Id., DMH RN Progress Note, 2/13/2017, p.
 6    3 of 6.)                                                 Although not correctly identified, the record
 7                                                             is Exhibit D to Holaday Decl. Bates-Stamped
 8                                                             pg. POWERS000150, which shows that
 9                                                             Plaintiff was asymptomatic and stable at the
10                                                             time.
11

12                                                             Disputed as Dr. Powers’ recommended
13                                                             course of treatment was to continue to
14                                                             monitor Plaintiff’s Hepatitis C condition
15                                                             through routine lab tests, physical check ups
16                                                             and observe for any worsening signs of his
17                                                             conditions. Plaintiff remained asymptomatic
18                                                             for clinical signs of hepatic dysfunction from
19                                                             January 2017 through October 2017.
20
                                                               Powers Decl. at ¶ 30, 32; Ex. D to Holaday
21
                                                               Decl., Bates-Stamped pg.
22
                                                               POWERS000142-160
23

24

25

26
                      15
27                        SUF No. 14. Defendant states that Plaintiff has not correctly identified the record, which is
     found at ECF No. 56-1 (Exhibit D) at POWERS000150. The court finds this fact to be ambiguous as to whether
28   there was a need for HCV medication which Defendant failed to acknowledge, or whether Defendant acknowledged
     that there was no need for medication. Therefore, the court finds this fact to be disputed.

                                                            36
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 37 of 43



 1    15. Defendant Powers ordered Pre-HCV                      15. Undisputed to the extent that on July 13,
 2    treatment on 7/13/2017.16                                 2017, Dr. Powers ordered further blood tests
 3                                                              to assess Plaintiff’s Hepatitis B and C
 4    (Id., Physician’s Orders, 7/23/2017.)                     conditions; however, Plaintiff did not show
 5                                                              up for his tests.
 6
                                                                Powers Decl. at ¶ 33; Ex. D to Holaday
 7
                                                                Decl., Bates-Stamped pg.
 8
                                                                POWERS000162-163
 9

10
      16. Defendant Powers finally prescribes                   16. Objection. This purported “fact” directly
11
      Harvoni® to Plaintiff on 12/13/2017. 17                   contradicts the record.
12

13
      (Id., Physician’s Notes, 12/13/2017.)                     Disputed as on or around September 2017,
14
                                                                Dr. Powers was moved to a different unit and
15
                                                                no longer was Plaintiff’s primary care
16
                                                                physician.
17

18                                                              Powers Decl. at ¶ 34
19    17. Plaintiff’s HCV levels undetectable                   17. Undisputed.
20    2/06/2018.
21

22    (Id., PIL [Lab] Test Reports, 2/07/2018,
23    2/20/2018, 7/11/2018, and 11/29/2018.
24

25
                       16
26                        SUF No. 15. This fact is undisputed to the extent it indicates that on 7/13/17 Dr. Powers
     ordered blood tests to assess Plaintiff’s Hepatitis B and C conditions.
27
                       17
                          SUF No. 16. This fact contradicts the record because Dr. Powers was no longer caring for
28   Plaintiff on 12/13/17. Dr. Powers moved to a different unit on or about September 2017. The court find this fact
     to be disputed.

                                                             37
           Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 38 of 43



 1   IX.     ANALYSIS -- MEDICAL CLAIM AGAINST DR. BRADLEY C. POWERS
 2           Plaintiff, a civil detainee at Coalinga State Hospital, brings a medical claim against
 3   defendant Dr. Bradley C. Powers for denial of due process under the Fourteenth Amendment.
 4   For such a claim, as discussed above in this order, the Constitution requires only that courts
 5   ensure that professional judgment was exercised. Youngberg, 457 U.S. at 315. A “decision, if
 6   made by a professional, is presumptively valid [and] liability may be imposed only when the
 7   decision by the professional is such a substantial departure from accepted professional judgment,
 8   practice, or standards as to demonstrate that the person responsible actually did not base the
 9   decision on such a judgment.” Id. at 322-23.
10            Also discussed above is that courts have used the Eighth Amendment deliberate
11   indifference standard in such cases to establish a floor for claims by civil detainees. Irvin, 2011
12   WL 838915, at *8 (emphasis added.) That is, a civil detainee who can show a violation under an
13   Eighth Amendment standard can also satisfy a Fourteenth Amendment standard. Id. “[T]he
14   Eighth Amendment still provides a floor for the level of protection that SVPs must receive . . .
15   and because the contours of the Eighth Amendment are more defined, Eighth Amendment
16   jurisprudence may provide helpful guidance as to the standards to be applied.” Hubbs, 538
17   F.Supp.2d at 1266. Accordingly, the court begins this analysis with the deliberate indifference
18   standard used for a medical claim under the Eighth Amendment.
19           A.      Objective Element – Existence of Serious Medical Need
20           A “serious medical need” exists if the failure to treat a prisoner’s condition could result
21   in further significant injury or the “unnecessary and wanton infliction of pain.” McGuckin, 974
22   F.2d at 1059. Here, there is no dispute that Plaintiff presented with a serious medical need.
23   Plaintiff alleges in the First Amended Complaint that he had Hepatitis C, a fatal disease of the
24   liver that will kill him if not treated. (ECF No. 10 at 3.) It is undisputed that Plaintiff contracted
25   Hepatitis C approximately in 1997 and found out he had the disease in 1999 at Atascadero State
26   Hospital. (Pltf’s Depo., ECF No. 36-6 at 4:22-5:4.) The parties do not dispute that failure to
27   treat Plaintiff’s disease could result in the unnecessary and wanton infliction of pain. Therefore,
28   the first prong is satisfied in Plaintiff’s favor.

                                                          38
          Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 39 of 43



 1          B.      Subjective Element – Deliberate Indifference
 2          There is also no dispute that Dr. Powers knew about Plaintiff’s serious medical need and
 3   knew that Plaintiff faced a substantial risk of serious harm to his health without treatment for
 4   Hepatitis C.
 5          Plaintiff claims that Dr. Powers was deliberately indifferent to his serious medical needs
 6   because Defendant failed to provide the medication Harvoni for treatment of Plaintiff’s Hepatitis
 7   C, as requested by Plaintiff, for more than a year. Plaintiff also claims that defendant Dr. Powers
 8   interfered with a former referral by a different doctor for Harvoni by withdrawing it.
 9          Plaintiff alleges in the First Amended Complaint that at least three times since July 31,
10   2015, he requested Hepatitis C treatment, but a year later, no treatment had commenced. (First
11   Amended Complaint, ECF No. 10 at 4.) He alleges that he was repeatedly told that approval was
12   needed to treat his Hepatitis C. (Id.) Plaintiff alleges that as of December 29, 2015, a referral
13   for an infectious disease consultant was made by Plaintiff’s former primary care physician to
14   address treatment of Plaintiff’s Hepatitis C, but nothing else had happened to provide Plaintiff
15   with treatment. (Id.) Plaintiff also alleges that defendant Dr. Powers refused to pursue the critical
16   medical treatment with Harvoni that Plaintiff needed to stay alive and regain his health. (Id.)
17   Plaintiff states that he learned that at least four Hepatitis C patients at the State Hospital had
18   requested Harvoni, and all four patients were denied Harvoni on the ground they were not sick
19   enough. (Id.) In all four cases, Plaintiff believes that the four patients denied treatment with
20   Harvoni died of cirrhosis of the liver. (Id.) Plaintiff alleges that Harvoni is ineffective if
21   defendants wait too long to initiate treatment. (Id.) Plaintiff provides evidence that he sent three
22   complaints to the California Office of Patients’ Rights, complaining that his right to medical care
23   was being violated because his Hepatitis C was not being investigated. (Exhibits to First
24   Amended Complaint, ECF No. 10 at 11-15.)
25          Even if all of these allegations are taken as true, Plaintiff has not shown that he was
26   inappropriately treated for his Hepatitis C by Dr. Powers in violation of the Fourteenth
27   Amendment. Plaintiff provides no evidence that Dr. Powers possessed the requisite state of mind
28   to demonstrate deliberate indifference, a “sufficiently culpable state of mind” in denying proper

                                                      39
          Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 40 of 43



 1   medical care, Clement v. Gomez, 298 F.3d 898, 904 (9th Cir. 2002), citing Wallace v. Baldwin,
 2   70 F.3d 1074, 1076 (9th Cir. 1995), or that Dr. Powers failed to use professional judgment.
 3          Plaintiff provides no evidence that Dr. Powers denied Plaintiff treatment for his Hepatitis
 4   C. “Denial of medical attention to prisoners constitutes an Eighth Amendment violation if the
 5   denial amounts to deliberate indifference to serious medical needs of the prisoner.” Toussaint v.
 6   McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986), cert. denied, 481 U.S. 1069 (1987); Estelle, 429
 7   U.S. at 106. The evidence shows that Dr. Powers decided not to prescribe Harvoni to Plaintiff
 8   until after he had followed a treatment plan recommended by the Department of Health, including
 9   testing and monitoring of Plaintiff’s condition to determine the best time to prescribe Harvoni.
10   (Powers Declaration, ECF No. 36-8 ¶ 8.) Dr. Powers delayed prescribing Harvoni for Plaintiff
11   while he treated Plaintiff’s Hepatitis B and helped Plaintiff understand what it would be like to
12   take an effective course of Harvoni. (Id. ¶¶ 23, 27-29.) Plaintiff’s disagreement with Dr. Powers’
13   treatment plan, without more, does not state a medical claim. Jackson, 90 F.3d at 331 (“To
14   prevail under these principles, [the plaintiff] must show that the course of treatment the doctors
15   chose was medically unacceptable under the circumstances.”)
16          Plaintiff provides no evidence that Plaintiff’s previous doctor, Dr. Hatwalker, made a
17   referral for Plaintiff to be treated with Harvoni, and that Dr. Powers refused to follow this plan.
18   The medical record instead shows that Dr. Hatwalker considered the Harvoni treatment for
19   Plaintiff’s Hepatitis C, but believed Plaintiff’s Hepatitis B condition could reactivate because of
20   the Harvoni treatment protocol. (Powers Declaration, ECF No. 36-8 ¶ 14.) The medical record
21   shows that on October 30, 2015, Dr. Hatwalker wrote an order for Plaintiff to be referred to an
22   infectious disese specialist for further evaluation and the possible treatment of his Hepatitis C in
23   the face of concomitant Hepatitis B. infection. (Id. ¶ 15.) Even if Dr. Powers refused to follow
24   any of Dr. Hatwalker’s treatment plan, this refusal, without more, would not state a medical
25   claim. Evidence that medical caregivers disagreed as to the need to pursue one course of
26   treatment over another is insufficient, by itself, to establish deliberate indifference. Jackson, 90
27   F.3d at 332.
28


                                                     40
          Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 41 of 43



 1          Plaintiff provides no evidence that Dr. Powers placed Plaintiff’s health at risk because he
 2   refused to prescribe Harvoni for Plaintiff, the only cure for Hepatitis C, or that Dr. Powers’ course
 3   of treatment did not follow accepted professional judgment. Evidence shows that Dr. Powers
 4   complied with the California Department of Mental Health’s official guidelines for treating
 5   Hepatitis C Patients in a Department of Mental Health facility. (Powers Declaration, ECF No.
 6   36-8 ¶ 8.)    Following the guidelines, Defendant assessed Plaintiff for the likelihood of
 7   compliance with the requirements of a course of treatment with Harvoni considering Plaintiff’s
 8   personality traits that reduced the likelihood of treatment compliance. (Id.) The medical record
 9   shows that Plaintiff was without significant liver injury related to his Hepatitis C infection, and
10   that Plaintiff’s course of treatment consisted of monitoring Plaintiff periodically through lab tests
11   and physical check ups and observing for any worsening signs of Hepatitis C. (Id. ¶ 11.) Dr.
12   Powers also treated plaintiff’s Hepatitis B infection to avoid complications due to interactions
13   between the newer Hepatitis C treatments – such as Harvoni – and reactivation of a Hepatitis B
14   infection. (Id. ¶¶ 23, 24.) Plaintiff has not shown more than a disagreement with Dr. Powers’
15   treatment plan, which does not state a medical claim. Jackson, 90 F.3d at 331.
16          Plaintiff provides no admissible evidence that Dr. Powers’ treatment plan caused him any
17   injury, or that any delay in Plaintiff’s treatment with Harvoni resulted in further injury. In his
18   deposition, Plaintiff testified that during the time he was waiting to take Harvoni, his symptoms
19   worsened.
20          Q.      From when you initially requested Harvoni to the time when you actually received
21                  it, did your symptoms get worse in between that time?
22          A.      Oh, yeah.
23          Q.      And how so?
24          A.      I just kept getting sicker and sicker. I threw up. I was confined to my bed.
25   (Plaintiff’s Deposition, ECF No. 36-6, page 41: 12-18.)
26          Plaintiff also testified that no doctor has said that the delay in treatment caused him injury.
27          Q.      Has any doctor told you that the delay in treatment has caused you any sort of
28                  damage?

                                                      41
          Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 42 of 43



 1          A.      No.
 2   (Id., page 43:13-16.)
 3          Q.      And has any doctor told you that the delay in receiving Harvoni caused you any
 4                  sort of medical injury?
 5          A.      Nobody’s told me that, no.
 6   (Id., page 49:6-9.) Even if Plaintiff believed that he was injured because of Dr. Powers’
 7   treatment, as a layman Plaintiff cannot testify to his own medical opinion, interpret the meaning
 8   of medical notes, or testify that any pain or distress he claims he suffered was directly caused by
 9   Dr. Powers’ course of treatment. Fed. R. Evid. 701.
10   X.     CONCLUSION AND RECOMMENDATIONS
11          In sum, the court finds no genuine dispute as to any material fact at issue in this case.
12   Moreover, based on the foregoing, the court finds that defendant Dr. Powers has proven an
13   absence of a triable issue of material fact that would support Plaintiff’s medical claim, therefore
14   Defendant Powers is entitled to summary judgment as a matter of law.
15          Therefore, IT IS HEREBY RECOMMENDED that:
16          1.      Defendant Dr. Powers’ motion for summary judgment, filed on August 19, 2019,
17                  be GRANTED;
18          2.      Plaintiff’s cross-motion for summary judgment, filed on September 9, 2019, be
19                  DENIED;
20          3.      Summary judgment be entered in favor of Defendant Dr. Powers;
21          4.      This case proceed with the First Amended Complaint against defendants Audrey
22                  King, Jagsir Sandhu, and Robert Withrow, on Plaintiff’s medical claim under the
23                  Fourteenth Amendment; and
24          5.      This case be referred back to the Magistrate Judge for further proceedings.
25          These findings and recommendations are submitted to the United States District Judge
26   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
27   (14) days from the date of service of these findings and recommendations, any party may file
28   written objections with the court.       Such a document should be captioned “Objections to

                                                     42
          Case 1:16-cv-01257-DAD-GSA Document 58 Filed 07/23/20 Page 43 of 43



 1   Magistrate Judge’s Findings and Recommendations.” Any reply to the objections shall be served
 2   and filed within ten (10) days after the date the objections are filed. The parties are advised that
 3   failure to file objections within the specified time may result in the waiver of rights on appeal.
 4   Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d
 5   1391, 1394 (9th Cir. 1991)).
 6
     IT IS SO ORDERED.
 7

 8      Dated:     July 23, 2020                            /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     43
